255 F.2d 912
W. O. SCHOCK, Plaintiff-Appellant,v.Sam A. GILPIN and Farm Bureau Oil Company, Inc., an Illinoiscorporation, Defendants-Appellees.
No. 12259.
United States Court of Appeals Seventh Circuit.
June 2, 1958.

Kramer, Campbell, Costello & Wiechert, East St. Louis, Ill., Wm. C. Schock, Fordyce, Mayne, Hartman, Renard & Stribling, Thomas Rowe Schwarz, St. Louis, Mo., for appellant.
John P. Wham, Centralia, Ill., John M. Ferguson, East St. Louis, Ill., Stewart A. Pearce, Carmi, Ill., Leigh M. Kagy, East St. Louis, Ill., Kern & Pearce, Carmi, Ill., Baker, Kagy & Wagner, East St. Louis, Ill., of counsel, for appellees.
Before DUFFY, Chief Judge, and SCHNACKENBERG and HASTINGS, Circuit judges.
SCHNACKENBERG, Circuit Judge.


1
By his amended complaint filed in the district court, plaintiff sought cancellation of releases executed by him in favor of defendant Gilpin and a confirmation of plaintiff's claimed interest in a certain oil lease.  Defendants having filed answers, the case was tried by the district court without a jury and it was stipulated that the releases might be set aside and that the sole issue became the nature and extent, if any, of plaintiff's interest in certain oil production in a tract of land in White county, Illinois.


2
The district court made findings of fact and conclusions of law and entered a judgment in favor of defendants, from which this appeal was taken by plaintiff.


3
An opinion was filed by the district court, 150 F. Supp. 471.  In that opinion, the lower court has adequately and correctly marshaled the pertinent facts and applied to them the correct principles of law.  It has reached a right result.  We see no reason to encumber the shelves of the law libraries with an expression of our views.  We are content to adopt the opinion of the district court, which we now do.


4
For that reason, the judgment from which the appeal was taken is affirmed.


5
Affirmed.